Title: From Alexander Hamilton to Ebenezer Stevens, 11 November 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Novr. 11th. 1799
          
          The Deputy Paymaster General being shortly expected in this City, Quarters of course, must be provided for him—I am informed that a suitable house is to be had in Greenwich Street, near the Albany Bason; which I request you to engage for his and the Adjutant General’s Offices—Application is to be made to Mr. Euen at No. 46 Greenwich Street, or, at his Counting house, Corner of Gouverneur’s lane and Front Street—I have promised that he would hear from you to day
          With great considerations I am Sir yr. obedt. Servt.
          
            A Hamilton
          
          General Stevens—
          
            P.S. I send you herewith the papers of the Snow Acteon among them the Passport I am anxious to hear that she has sailed and wish to know what the other part of the Cargo consist of—and on whose account—
          
        